Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2020 has been entered.
Claims 1-21 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Regarding claims 1, 15, and 18, there is insufficient support in the disclosure for the second support layer being beneath the first layer (“a separate fastener extending about or through the projection of the first layer and the second support layer that is beneath the first layer”) in combination with the first layer having a projection extending above a remaining portion.  In the disclosure, the second support layer 14 is above the first layer 12.  For the purpose of examination, the claims are interpreted such that the second support layer is above the first layer and the separate fastener extends about or through the projection of the first layer and the second support layer and the separate fastener extends beneath the first layer (i.e. at least a portion of fastener beneath the first layer such that it may encircle both layers as shown for example in Figs 2E and 6B, among other figures/embodiments).
Claims 2-14, 16-17, and 19-21 are rejected due to their dependency on independent claims 1, 15, or 18. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “the first projection” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner suggests clarifying the “at least one fixation point” defined in line 3 of claim 1 comprises at least two fixation points, wherein a first fixation point comprises the projection defined in claim 1 and a second fixation point comprises a second projection.  Furthermore, claim 14 recites “wherein one or more of the fixation points further comprises a second projection that is associated with the first layer and securely attached to the second support layer via a shared second fastener” and it is unclear if the “shared second fastener” is a second fastener used in addition to the “separate fastener” defined in claim 1 or if the “shared second fastener” replaces or further defines the “separate fastener” of claim 1.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gringas et al. (US 2014/0207249, hereinafter “Gringas”) in view of Yachia et al. (US 2016/0038268, hereinafter “Yachia”) and Frick et al. (US 2006/0282103, hereinafter “Frick”).  Regarding claims 1, 12, 15, 16, and 18, Gringas discloses the invention substantially as claimed including a tissue repair implant (para [0002]) and method of forming and method of using the implant to repair target tissue, wherein the implant comprises: a first layer of extracellular matrix (ECM) (peritoneal membrane – para [0005-0006, 0024]) comprising: a portion having at least one .  
As noted above, Gringas teaches the first layer and support layer may be attached together by extending the first layer through an opening of the support member, interpreted as the first fixation point (para [0026, 0034]).  However, Gringas fails to explicitly disclose the first layer has a projection extending above the remaining portion and/or extending through a pre-formed complementary pore of the second support layer.  Yachia discloses a similar tissue repair implant and teaches at least one layer (131) of the implant comprises a projection (protrusion 129) to securely attach to a preformed hole or opening in a second layer (133) to attach the two layers of the mesh (126) in a snap-fit attachment (Fig 13; para [0056]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gringas such that the first layer has a pre-formed projection that extends above the remaining portion of the first layer and such that the projection is configured to extend through a pre-formed complementary pore of the support member, as taught by Yachia, to more easily connect the layers via a snap-fit mechanism to ensure the layers of the implant were securely attached.

  Regarding claims 2-4, Gringas teaches the ECM membrane (first layer) is a peritoneal membrane and may be xenogenic (para [0013]). 

Regarding claim 6, Gringas teaches the second support layer is configured to promote in-growth of tissue (mesh comprises pores allowing in-growth of tissue - para [0024, 0069]).  
Regarding claim 7, Gringas teaches the second support layer is a synthetic material (para [0024]). 
Regarding claim 8, the second support layer taught by Gringas may alternatively be interpreted as a second layer of ECM or peritoneal tissue, wherein the second layer may be cross-linked (para [0008, 0068]). 
Regarding claims 9, 10, 16, and 19, wherein the fastener may comprises one or more interrupted sutures or a continuous suture extending through each of the first layer and the second support layer (para [0027, 0084, 0091] – Gringas teaches running or point suturing methods; alternatively, the “fastener” may be interpreted as a single knotted filament taught by Fricke and interpreted as a continuous suture OR the “fastener” may be interpreted as multiple knotted filaments to adhere different points of the first and second layers and may be interpreted as “one or more interrupted sutures”).  
Regarding claims 11, 17, and 20, Gringas teaches clips, pins, an adhesive, or a combination thereof (para [0027, 0085-0089]) to attach the first and second layers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention such that the a clip, pin, and/or adhesive extended about or through the projection of the first layer and second support layer to further strengthen the connection between the layers or such that a clip, pin and/or adhesive was used in addition to the knotted filament to further strengthen the connection between the layers.

Regarding claim 14, Gringas teaches a plurality of fixation points immediately adjacent to one another and parallel to one another via a shared running suture fixation mechanism (Fig 8; para [0098]).  Therefore, it would have been obvious to further modify the combination to comprise a plurality of “snap-fit” fixation points comprising a plurality of protrusions and a plurality of pre-formed holes or pores in a similar pattern along with the running suture for the purpose of further ensuring the layers of the implant are securely attached, wherein the running suture forms a “shared” second fastener.  
Further regarding claim 18, Gringas teaches shaping the tissue repair implant based on one or more anatomical and/or physiological characteristics of the target tissue (para [0021]) and implanting the tissue repair implant in the subject so that at least a portion of the second support layer contacts the target tissue (para [0018-0019]).  
	Regarding claim 21, Gringas teaches the fastener may comprise sutures, clips, pins, an adhesive, or a combination thereof (para [0027, 0083-0089]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination such that the fastener was formed of a non-resorbable material to further ensure the layers remain secured within the body and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant’s arguments, filed April 20, 2020, with respect to Nicolo (US 6,652,595) in the rejection of claim(s) 1-21 have been considered but are moot because the new ground of 
A new ground(s) of rejection is made in view of Frick et al. (US 2006/0282103).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.